NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

REGINALD CLARENCE HOWARD,                       No. 16-15679

                Plaintiff-Appellant,            D.C. No. 2:08-cv-00728-GMN-
                                                GWF
 v.

HOWARD SKOLNIK, Director (NDOC);                MEMORANDUM *
DWIGHT NEVEN, Warden; ISIDRO
BACA, Warden; JULIO CALDERIN,
Chaplain; DWAYNE DEAL, Caseworker;
AWP J. HENSON,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                                  April 19, 2018**

Before:      TROTT, SILVERMAN and TALLMAN, Circuit Judges.

      Reginald Clarence Howard, a Nevada state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his right to the free exercise of religion. We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo both summary judgment and an

officer’s entitlement to qualified immunity. Hughes v. Kisela, 841 F.3d 1081,

1084 (9th Cir. 2016). We may affirm on any basis supported by the record.

Hartmann v. California Dept. of Corr. & Rehab., 707 F.3d 1114, 1121 (9th Cir.

2013). We affirm.

      An inmate’s First Amendment right of the free exercise of religion is subject

to certain limitations. As the Supreme Court said in O’Lone v. Estate of Shabazz,

482 U.S. 342 (1987),

             [I]ncarceration brings about the necessary withdrawal or
             limitation of many privileges and rights, a retraction
             justified by the considerations underlying our penal
             system. The limitations on the exercise of constitutional
             rights arise both from the fact of incarceration and from
             valid penological objectives including -- deterrence of
             crime, rehabilitation of prisoners, and institutional
             security.

Id. at 348 (citations and quotations omitted).

      The unchallenged factual reason for the Nevada Department of Correction’s

cancellation of Nation of Islam services at High Desert State Prison was

institutional security. There was no dispute about the legitimacy of this reason

sufficient to generate a genuine controversy requiring resolution by a trial.

      AFFIRMED.




                                          2                                     16-15679